Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Reginald Terrell Leach appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) complaint and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we deny Leach’s motions for appointment of counsel and for relief from his obligation to serve the Appellees and affirm for the reasons stated by the district court. See Leach v. Bell, No. 5:11-ct-03203-BO, 2012 WL 2374663 (E.D.N.C. May 2, 2012; June 22, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.